DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 5/6/19 and 11/8/19 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 5/6/19 are approved by examiner.

					Minor Correction(s)
4. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in claim 1, lines 7-8, and claim 12, lines 9-10, “the primary and secondary winding” should be changed to -- the primary and secondary windings --.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espino (U.S. Pub. No. 2014/0185337).

Regarding claims 1 and 12, Espino (e.g., Fig. 2) shows flyback power converter (200) comprising: a transformer structure (210) coupled between an input (208) of the flyback power converter (200) and an output (222) of the flyback power converter (200), the transformer structure (210) comprising: a bobbin (376 in Fig. 3A) mounted on a magnetic core; a plurality of windings wound around the bobbin (376) , the plurality of windings comprising: a primary winding (NP) coupled to receive an input voltage (Vin); a secondary winding (NS) coupled to an output load (224);  a floating auxiliary windings (NAUX) located between the primary and secondary windings, the floating auxiliary windings (NAUX) including: a first terminal (P5) and a second terminal  (P4) coupled to a pair of external float wires extended towards an isolation mounting sheet placed adjacent to an exterior surface of the transformer structure, the pair of external float wires (connected to P4 and P5, respectively) forming parallel adjacent and open-ended conductive traces with a predefined pattern on the isolation mounting sheet placed on the exterior surface of the transformer structure (210); a switching element (212) coupled to the primary winding (NP) and an input of the flyback power converter; and a controller (234) coupled the switching element (212), the controller (234) configured to generate a drive signal (236) to control switching of the switching element (212).

claim 2, Espino shows wherein the isolation mounting sheet is made of a circuit board material (para. [0030]).

Regarding claim 3, Espino shows wherein the bobbin (376) is a horizontal bobbin (e.g., can be arranged in horizontal extension).

Regarding claims 4 and 16, Espino shows wherein the magnetic core is an EE shape magnetic core (Fig. 4A) with an adjusted air gap (gap between 378 and 380 in Fig.3A).

Regarding claims 5 and 17, Espino shows wherein the predefined pattern on the isolation mounting sheet is above a top surface of the magnetic core (Figs. 3A, 3B).

Regarding claims 9 and 14, Espino shows further comprising a bias winding (NB) made of a multi-filar wire.

Regarding claims 10 and 15, Espino shows further comprising a shield float winding (“balance shield winding 244”, para. [0047], line 14, Fig. 2) wound on a same layer as the bias winding, wherein the shield float winding comprises of one or more strands of the multi-filar wire.

Regarding claims 11 and 21, Espino shows wherein a high potential terminal (P2 in Fig. 2) of the primary winding (NP) is coupled to the magnetic core by a conductive link (conduction between P2 terminal to the core).

Regarding claim 13, Espino shows further comprising a bias winding (NAUX, Fig. 2)) coupled to generate a supply voltage to the controller (234).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Espino in view of the Official Notice.
Regarding claims 6-8 and 18-20, Espino shows a flyback power converter comprising all the claimed subject matter as discussed above in section 7, except for wherein the predefined pattern is a rectangular shape, a circular shape, or a symmetric curve.
However, it would have been an obvious matter of design choice to utilize the predefined pattern being a rectangular shape, a circular shape, or a symmetric curve, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).




Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838